Matter of Jamal S. v Kenneth S. (2016 NY Slip Op 06793)





Matter of Jamal S. v Kenneth S.


2016 NY Slip Op 06793


Decided on October 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2016

Friedman, J.P., Andrias, Saxe, Feinman, Kahn, JJ.


1949

[*1]In re Jamal S., Petitioner-Appellant,
vKenneth S., et al., Respondents-Respondents.


Carol L. Kahn, New York, for appellant.
Tennille M. Tatum-Evans, New York, for Kenneth S., respondent.
Andrew J. Baer, New York, for Melba P., respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the child.

Order, Family Court, Bronx County (Jennifer Burtt, Ref.), entered on or about June 15, 2015, which, to the extent appealed from as limited by the briefs, denied petitioner father's petition for custody of the subject child, continued a prior order granting custody to respondent paternal grandfather, and granted only supervised visitation to the father, unanimously affirmed, without costs.
The grandfather showed by a preponderance of the evidence that extraordinary circumstances existed, and that it was in the subject child's best interest that he retain custody (see Matter of Bennett v Jeffreys, 40 NY2d 543, 548 [1976]; Matter of Louis N. [Dawn O.], 98 AD3d 918, 919 [1st Dept 2012]). The evidence shows that the father is an unfit parent who has persistently neglected the child and has relinquished his parental rights and responsibilities to the grandfather. In particular, the father's contact with the child has not been meaningful and has been sporadic since he lost custody in 2009. He also has an extensive history of violence, and there is evidence that he sexually molested a child. In contrast, the evidence shows that the grandfather and the subject child have a loving bond, and that he takes excellent care of the child.
The father waived any right to a hearing on modification of the visitation order by failing to appear at multiple court appearances. Moreover, there is a substantial basis in the record supporting Family Court's finding that unsupervised visitation with the father is not in the child's best interest.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 18, 2016
CLERK